Title: To George Washington from Robert McKenzie, 14 March 1775
From: McKenzie, Robert
To: Washington, George



Dear Sir
Norfolk March 14th 1775

I am truely concerned to find myself under a Necessity to depart from Virginia without the Pleasure of having paid my Respects at Mount Vernon, which was one of the principal Objects I had in View leaving Boston, my only possible Attempts being frustrated by the pressing Necessity of a Friend, with whom I

travelled, to return to James River sooner than I intended. When I shall again have a Chance for this Honour depends upon Events too intricate to foresee at present, tho’ I anxiously hope they will terminate so favorably as to allow me a longer Indulgence in the Course of next Year. In the mean Time I beg you will accept this as an Assurance of the permanent Respect and best Wishes of, Dr Sir your most obedient and most humble Servant

Robert Mackenzie

